 



EXHIBIT 10.8.2
AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDMENT to Amended and Restated Employment Agreement, made and
entered into effective as of January 1, 2005, by and among The Kansas City
Southern Railway Company, a Missouri corporation (“Railway”), Kansas City
Southern, a Delaware corporation (“KCS”) and Michael R. Haverty, an individual
(“Executive”).
     WHEREAS, Railway, KCS and Executive have heretofore entered into an Amended
and Restated Employment Agreement dated as of January 1, 2001, and an Addendum
to Employment Agreement dated August 18, 2004 (collectively the “Agreement”);
and
     WHEREAS, under the terms of the Agreement, Executive is to serve as
President and Chief Executive Officer of Railway and as President and Chief
Executive Officer of KCS; and
     WHEREAS, with the consent and agreement of the Executive, the Board of
Directors of Railway, of which the Executive is the Chairman, on January 1, 2005
elected Arthur L. Shoener as the President and Chief Executive Officer of the
Railway, and, in accordance with the bylaws of Railway, Executive thereupon
ceased to serve as President and Chief Executive Officer of Railway, but
remained an employee of Railway; and
     WHEREAS, the parties hereto desire to enter into an amendment to the
Agreement to conform the Agreement, effective January 1, 2005, to the
resolutions previously adopted by the Board of Directors of Railway.
     NOW, THEREFORE, it is agreed by and among Railway, KCS and Executive that
effective January 1, 2005, Executive will no longer have the title of, and will
no longer serve as President and Chief Executive Officer of Railway, but
Executive will continue as an employee of Railway and will continue to have such
duties, powers and responsibilities as an employee of Railway as may be
prescribed for Executive by the Board of Directors of Railway, and except as
provided above in this paragraph all provisions of the Agreement remain in full
force and effect.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment this
21st day of March, 2006, effective as of the date specified above.

                  THE KANSAS CITY SOUTHERN RAILWAY COMPANY
 
           
 
  By:        /s/ Arthur L. Shoener    
 
     
 
     Arthur L. Shoener, President & CEO    
 
                KANSAS CITY SOUTHERN    
 
           
 
  By:         /s/ Robert B. Terry    
 
     
 
     Robert B. Terry, Senior Vice President and    
 
           General Counsel    
 
                EXECUTIVE    
 
                           /s/ Michael R. Haverty                             
Michael R. Haverty    

